PER CURIAM.
The appellant, Anthony Stanley, was charged by information with the offense of grand larceny. He pleaded not guilty and waived jury trial. The trial judge found him guilty and imposed a sentence upon him of three years in the state penitentiary.
Appellant urges reversal on the ground of insufficiency of evidence to support his conviction. He specifically complains that the state failed to establish a prima facie case of grand larceny because there was insufficient proof of ownership of the property. It is further contended that the state failed to establish a prima facie case of grand larceny because there is no evidence in the record which shows that the defendant took the property or acted in concert with the person who took the property.
We have carefully examined the record, considered the briefs and arguments of counsel and have concluded that appellant’s contentions are without substantial merit. Williams v. Smelt, Fla.1955, 83 So.2d 1; Gibson v. State, Fla.App.1968, 208 So.2d 128; Crum v. State, Fla.App.1965, 172 So.2d 24.
Affirmed.